Case 3:18-cv-00668-MMH-JBT Document 22 Filed 08/10/21 Page 1 of 12 PageID 593




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


    BRITTANY BLALOCK,

          Plaintiff,

    v.                                                  Case No. 3:18-cv-492-MMH-JBT

    ALLERGAN, INC., et al.,

          Defendants.


    SUSAN L. RAYBURN,

          Plaintiff,

    v.                                                  Case No. 3:18-cv-668-MMH-JBT

    ALLERGAN SALES, LLC,

          Defendant.


                                           ORDER

          THIS CAUSE is before the Court on two related matters: (1) the Joint

    Response of the Parties to Court’s Order to Show Cause Dated June 29, 2021

    (Blalock Doc. 23; Rayburn Doc. 21)1 (collectively, the Show Cause Response);

    and (2) the Report and Recommendation entered on April 22, 2021 by the


    1Because this Order addresses a pending Report and Recommendation in two cases, a citation
    preceded by “Blalock” will refer to a document in Brittany Blalock’s case, No. 3:18-cv-492-
    MMH-JBT, while a citation preceded by “Rayburn” will refer to a document in Susan L.
    Rayburn’s case, No. 3:18-cv-668-MMH-JBT.
Case 3:18-cv-00668-MMH-JBT Document 22 Filed 08/10/21 Page 2 of 12 PageID 594




    Honorable Joel B. Toomey, United States Magistrate Judge, in the two above-

    styled actions. (Blalock Doc. 19; Rayburn Doc. 17) (collectively, the Report). The

    parties submitted the Show Cause Response in accordance with the Court’s

    Order directing them to show cause why the instant cases should not be

    consolidated with all other related cases currently stayed in this Division for

    purposes of determining whether the plaintiffs in all of the related cases should

    have the stays in their respective cases lifted, be given leave to amend their

    complaints, and be permitted to join a non-diverse defendant. (Blalock Doc. 22;

    Rayburn Doc. 20). Pursuant to the Show Cause Response, the parties have

    stipulated that all related cases should be consolidated for the limited purposes

    described above. Thus, the Court will direct the Clerk of the Court to consolidate

    all 94 related cases identified in Exhibit A to the parties’ Show Cause Response

    (Blalock Doc. 23-1; Rayburn Doc. 21-1) for purposes of addressing the above

    issues.2

           Turning to the Report, Judge Toomey recommends that the stays in

    Brittany Blalock and Susan L. Rayburn’s (collectively, Plaintiffs) cases be lifted

    for the limited purpose of allowing them to join Ricardo E. Mojica, a former sales

    director for Allergan, as a defendant; that Plaintiffs be allowed to amend their



    2To the extent any of the cases identified by the parties has been resolved on other grounds,
    by mutual agreement or otherwise, nothing in this Order or any subsequent Order in the
    consolidated case shall be interpreted as disturbing the finality of those cases.
                                                   2
Case 3:18-cv-00668-MMH-JBT Document 22 Filed 08/10/21 Page 3 of 12 PageID 595




    operative complaints to include Mr. Mojica as a defendant and include

    additional allegations related to his knowledge and involvement in the conduct

    complained of by Plaintiffs; and that, once amended complaints are filed in

    Plaintiffs’ respective cases, the cases be remanded to the Circuit Court of the

    Fourth Judicial Circuit, in and for Duval County, Florida.3 See Report at 12-13.

    Pursuant to Rule 72(b)(2), Federal Rules of Civil Procedure “[w]ithin 14 days

    after being served with a copy of [a report and recommendation], a party may

    serve and file specific written objections to the proposed findings and

    recommendations. A party may respond to another party’s objections within 14

    days after being served with a copy.” Defendants Allergan, Inc., Allergan Sales,

    LLC, and Allergan USA, Inc. (collectively, Allergan) filed objections to the

    Report. (Blalock Doc. 20; Rayburn Doc. 18) (collectively, the Objections).

    Plaintiffs Brittany Blalock and Susan L. Rayburn did not file objections to the

    Report but did timely respond in opposition to Defendants’ Objections. (Blalock

    Doc. 21; Rayburn Doc. 19). Accordingly, the Report is ripe for the Court’s

    consideration.

          The Court “may accept, reject, or modify, in whole or in part, the findings

    or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no



    3 The Court recognizes that the addition of Mr. Mojica as a party in any of these cases will
    destroy diversity and require the case to be remanded to the state court from which it was
    removed.
                                                  3
Case 3:18-cv-00668-MMH-JBT Document 22 Filed 08/10/21 Page 4 of 12 PageID 596




    specific objections to findings of facts are filed, the district court is not required

    to conduct a de novo review of those findings. See Garvey v. Vaughn, 993 F.2d

    776, 779 n.9 (11th Cir. 1993); see also 28 U.S.C. § 636(b)(1). However, the district

    court must review legal conclusions de novo. See Cooper-Houston v. S. Ry. Co.,

    37 F.3d 603, 604 (11th Cir. 1994); United States v. Rice, No. 2:07-mc-8-FtM-

    29SPC, 2007 WL 1428615, at * 1 (M.D. Fla. May 14, 2007).

          Upon review of the Objections, the Court notes Allergan does not object to

    either the legal standard applied by Judge Toomey or his recitation of the

    factual background.4 Instead, Allergan disagrees with Judge Toomey’s legal

    analysis and recommended conclusions. Specifically, Allergan contends Judge

    Toomey reached the incorrect recommendations as to each of the four factors

    that guide courts in deciding whether to permit the joinder of a non-diverse

    defendant after a case has been removed to federal court. Objections at 2. Those

    factors are: “(1) the extent to which the purpose of the amendment is to defeat

    federal jurisdiction; (2) whether the plaintiff has been dilatory in asking for the

    amendment; (3) whether the plaintiff will be significantly injured if the

    amendment is not allowed; and (4) any other factors bearing on the equities.”

    Henry v. K-Mart Corp., No. 8:10-cv-2105-T-33MAP, 2010 WL 5113558, at *2


    4Having independently considered the factual background and legal standard applied by
    Judge Toomey in the Report, and noting the parties’ lack of objection to either section, the
    Court adopts sections I through III of the Report. As such, the Court will not reiterate the
    background or the legal standard set forth in the Report.
                                                   4
Case 3:18-cv-00668-MMH-JBT Document 22 Filed 08/10/21 Page 5 of 12 PageID 597




    (M.D. Fla. Dec. 9, 2010) (citing Hensgens v. Deere & Co., 833 F.2d 1179, 1182

    (5th Cir. 1987)). The Court will consider Allergan’s objection to each factor in

    turn.

            Regarding the first factor – the extent to which the purpose of the

    amendment is to defeat federal jurisdiction – Allergan objects to Judge Toomey’s

    recommended finding that this factor weighs in favor of allowing Plaintiffs to

    join Mr. Mojica. Objections at 3-4. In doing so, Allergan reargues its contention

    that Plaintiff’s primary purpose in adding Mr. Mojica is to defeat federal

    jurisdiction. Id. As new support for its position, Allergan points to two related

    state court cases that could not be removed under the forum defendant rule

    where counsel for Plaintiffs filed amended complaints that added allegations

    related to Mr. Mojica and his conduct but, critically, did not seek to add him as

    a party. Id. at 3 n.3. To the extent the Court considers the actions of Plaintiffs’

    counsel in related state court cases in determining Plaintiffs’ purposes in joining

    Mr. Mojica as a defendant in this case, Allergan’s objection is unavailing.

    Plaintiffs’ counsel represents that Mr. Mojica has been added as a defendant in

    at least 124 related state court cases brought by Plaintiffs’ counsel against

    Allergan and other defendants—making the two actions cited by Allergan

    exceptions, rather than the rule, with respect to Mr. Mojica’s inclusion.5 Thus,


    5Plaintiffs’ counsel avers that Mr. Mojica has not been named as a defendant in 19 of the state
    court cases that were pending at the time Plaintiffs’ Responses were filed in this action.
                                                   5
Case 3:18-cv-00668-MMH-JBT Document 22 Filed 08/10/21 Page 6 of 12 PageID 598




    the Court will overrule Allergan’s first objection and joins Judge Toomey and

    the Honorable Brian J. Davis, United States District Judge, in finding Mr.

    Mojica’s presence in this action is not merely pretextual in order to defeat

    federal jurisdiction. See Report at 8-9; see also Donato v. Allergan Sales, LLC,

    No. 3:20-cv-679-BJD-JRK, Doc. 16 (M.D. Fla. Oct. 16, 2020) (remanding related

    cases back to state court after determining Mr. Mojica was not fraudulently

    joined to defeat federal jurisdiction).

           Regarding the second factor, Allergan argues Plaintiffs were dilatory in

    seeking joinder such that the second factor weighs “more than slightly” against

    joinder. However, Allergan fails to consider the implications of the stays that

    were voluntarily agreed to by Allergan and Plaintiffs when evaluating this

    factor. Plaintiffs’ cases and all related cases were originally stayed and

    administratively closed to avoid duplication of effort by the parties and the

    Court while motions to dismiss in two exemplar cases—Angell v. Allergan Sales,

    LLC, No. 3:18-cv-282-MMH-JBT (Angell), and Hicks v. Allergan Sales, LLC, No.

    3:18-cv-283-MMH-JBT (Hicks)—were fully briefed and decided by the

    undersigned. (Blalock Doc. 8; Rayburn Doc. 6). The parties later advised the




    (Blalock Doc. 21; Rayburn Doc. 19 at 4-5). However, Plaintiffs’ counsel explains that the reason
    for Mr. Mojica having not been named in those actions had nothing to do with defeating
    diversity jurisdiction; it is because Plaintiffs’ counsel is representing hundreds of plaintiffs in
    related actions and has not yet had the opportunity to add Mr. Mojica in a small fraction of
    them despite the intent to do so. Id.
                                                       6
Case 3:18-cv-00668-MMH-JBT Document 22 Filed 08/10/21 Page 7 of 12 PageID 599




    Court that they wished for the stays to remain in place pending an appeal of

    this Court’s decision in Angell and Hicks to the Eleventh Circuit. (Angell Doc.

    72). Because these cases were stayed and administratively closed pending the

    outcome of the appeal, Plaintiffs had no obligation to seek amendment of their

    pleadings until the appeal was resolved—i.e., at the earliest, when the motion

    to dismiss the appeal was filed with the Eleventh Circuit on November 25,

    2020.6 Plaintiffs filed their motions for leave to join Mr. Mojica approximately

    three weeks later and, as noted by Judge Toomey in the Report, “it does not

    appear unreasonable for Plaintiffs to have waited until after . . . the filing of the

    motion to dismiss the Angell and Hicks appeals” before seeking to join Mr.

    Mojica in these actions. Report at 9-10. Allergan’s second objection is due to be

    overruled.

           Regarding the third and fourth factors, Allergan reiterates its arguments

    related to the lack of harm it believes Plaintiffs will suffer by litigating claims

    against Mojica separately in state court and the harm it contends Allergan will

    suffer if joinder is allowed—namely, deprivation of Allergan’s choice to defend

    itself in federal court. After independent review of the file, the Court is

    persuaded by Judge Toomey’s analysis in the Report and finds both factors


    6A compelling argument could be made that Plaintiffs’ obligation to take any action in their
    cases did not begin until dismissal of the Angell and Hicks appeal was granted by the Eleventh
    Circuit on January 4, 2021. (Angell Doc. 77). If so, Plaintiffs’ conduct in seeking joinder before
    the stays in their respective cases were due to be lifted surely could not be considered dilatory.
                                                    7
Case 3:18-cv-00668-MMH-JBT Document 22 Filed 08/10/21 Page 8 of 12 PageID 600




    weigh in favor of Plaintiffs’ ability to join Mr. Mojica in their respective actions.

    The Court pauses only to address an oft-raised argument by Allergan in the

    Objections related to Munson v. Insys Therapeutics, Inc., No. 3:18-cv-660-TJC-

    PDB, 2018 WL 8244594, at *4 (M.D. Fla. Nov. 6, 2018). Allergan repeatedly

    references the Munson court’s correct observation that “having parallel

    state/federal proceedings is a consequence anytime a post removal motion to

    amend to add a non-diverse defendant is denied.” Id. However, in the same

    sentence the Munson court recognizes some injury to a plaintiff forced to

    maintain parallel state and federal lawsuits, noting they “may cause Plaintiffs

    to bear additional costs and time, and do not necessarily serve the interests of

    judicial economy . . . .” Id. This case has several facts that differentiate it from

    Munson, including: (1) the identity of Mr. Mojica was not known to Plaintiffs

    when they filed their lawsuits, which was not the case in Munson and

    subsequently colored all of the factors related to joinder of a non-diverse

    defendant; (2) Mr. Mojica’s role, as an employee of Allergan, in the conduct

    giving rise to Plaintiffs’ claims is more directly related to the conduct of the

    existing Defendants—Allergan—than that of the independent doctor in Munson

    to the pharmaceutical company originally sued by the plaintiffs therein;7 and


    7 Indeed, Plaintiffs will rely on Mr. Mojica’s knowledge and actions to cure the deficiency that
    resulted in the dismissal of the Hicks and Angell cases. The Court expresses no view on
    whether the allegations are sufficient but, regardless, Mr. Mojica will play an important role
    in Plaintiffs’ pursuit of their claims.
                                                     8
Case 3:18-cv-00668-MMH-JBT Document 22 Filed 08/10/21 Page 9 of 12 PageID 601




    (3) the sheer volume of related cases currently pending in state and federal court

    that all involve common issues of fact and law greatly increases the chance for

    inconsistent verdicts in a manner that was not present in Munson. Thus, the

    potential for injury to both Plaintiffs and Allergan is distinguishable from that

    faced by the parties in Munson. As such, the Court will overrule Allergan’s third

    and fourth objections to the Report.

          Accordingly, it is hereby

          ORDERED:

          1. The Clerk of the Court is DIRECTED to consolidate all 94 related

             cases identified in Exhibit A to the parties’ Show Cause Response

             (Blalock Doc. 23-1; Rayburn Doc. 21-1) for purposes of entering this

             Order, with the Blalock case serving as the lead case. Each

             consolidated case is to retain its own case number and remain open for

             filing purposes. A copy of this Order is to be docketed in each

             consolidated case and shall be given full force and effect. However, to

             the extent any of the consolidated cases were previously resolved on

             other grounds, by mutual agreement or otherwise, nothing in this

             Order shall be interpreted as disturbing the finality of orders in those

             cases.




                                            9
Case 3:18-cv-00668-MMH-JBT Document 22 Filed 08/10/21 Page 10 of 12 PageID 602




          2. Counsel for all parties are DIRECTED to continue filing documents

             in the appropriate individual case, as opposed to the lead case.

             Documents should be filed in the lead case only if they involve issues

             pertinent to the specific matters addressed in this Order.

          3. Defendants Allergan, Inc., Allergan Sales, LLC, and Allergan USA,

             Inc.’s Objections to the Report and Recommendation (Blalock Doc. 20;

             Rayburn Doc. 18) are OVERRULED.

          4. The Report and Recommendation (Blalock Doc. 19; Rayburn Doc. 17)

             is ADOPTED as the opinion of the Court.

          5. Plaintiff’s Opposed Motion to Lift Stay, Amend Complaint, Join a Non-

             Diverse Defendant, and Remand to State Court (Blalock Doc. 10;

             Rayburn Doc. 8) are GRANTED.

          6. The stays previously issued in all of the consolidated cases are

             LIFTED, and the Clerk of the Court is DIRECTED to reopen the

             cases.

          7. In these two cases specifically, the Clerk of the Court is DIRECTED

             to file Plaintiffs’ proposed Amended Complaints (Blalock Doc. 10-4;

             Rayburn Doc. 8-4) as separate documents in the respective case.

          8. Once the Amended Complaints are docketed, the Court REMANDS

             the Blalock and Rayburn cases to the Circuit Court for the Fourth


                                           10
Case 3:18-cv-00668-MMH-JBT Document 22 Filed 08/10/21 Page 11 of 12 PageID 603




             Judicial Circuit, in and for Duval County, Florida, and the Clerk of the

             Court is directed to transmit a certified copy of this Order to the clerk

             of that court. Thereafter, the Clerk of the Court is directed to close the

             Blalock and Rayburn files and terminate any remaining motions and

             deadlines.

          9. All other plaintiffs in the consolidated cases are permitted to file

             amended complaints joining Ricardo E. Mojica as a defendant. Any

             such amended complaint must be filed on or before November 4, 2021.

          10. Upon the filing of an amended complaint naming Mr. Mojica as a

             defendant in any of the consolidated cases, such cases will be

             REMANDED to the appropriate state court by the assigned judge.

          DONE AND ORDERED at Jacksonville, Florida, this 10th day of

    August, 2021.




                                            11
Case 3:18-cv-00668-MMH-JBT Document 22 Filed 08/10/21 Page 12 of 12 PageID 604




    lc29

    Copies to:

    Counsel of Record
    Hon. Timothy J. Corrigan
    Hon. Brian J. Davis
    Hon. Harvey E. Schlesinger
    Clerk of the Court, Fourth Judicial Circuit




                                          12
